DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    REHABILITATION CENTER AT HOLLYWOOD HILLS, LLC, and
             LARKIN COMMUNITY HOSPITAL, INC.,
                        Appellants,

                                      v.

 MANUEL FERNANDEZ, As Personal Representative of the ESTATE OF
                 MANUEL M. MENDIETA,
                         Appellee.

                                No. 4D20-711

                               [August 6, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Patti Englander Henning, Judge; L.T.
Case No. 17-017383 CACE (26).

   Dorothy F. Easley of Easley Appellate Practice PLLC, Miami; and Julie
W. Allison of Julie W. Allison, P.A., Hollywood, for appellants.

    Paul Jon Layne and Carlos E. Silva of Silva & Silva, P.A., Coral Gables,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.